Title: From John Adams to Andrew Jackson, 16 July 1798
From: Adams, John
To: Jackson, Andrew



The President of the United States, To Andrew Jackson, Senator for the State of TenneseeUnited States July 16.1798


Certain matters touching the public good requiring that the session of the Senate for Executive Business should be continued, and that the members thereof should convene on Tuesday the seventeenth day of July instant; you are desired to attend at the Senate Chamber in Philadelphia on that day, at ten OClock in the forenoon, then and there to receive and deliberate on such communications as shall be made to you on my part.

John Adams